  Case: 2:20-cv-02287-EAS-KAJ Doc #: 2 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 39




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



Virtek Vision International ULC,

                       Plaintiff,                     Case No. 20-cv-2287

       v.                                             Hon. Edmund A. Sargus

LAP Laser, LLC,                                       Corporate Disclosure Statement

                       Defendant.


                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 7.1.1: Any
nongovernmental corporate party to a proceeding must file a Corporate Affiliations/Financial
Interest statement identifying all of its parent, subsidiary and other affiliate corporations and
listing any publicly held company that “controls, is controlled by, or is under common control
with a publicly controlled corporation.” A party must file the statement upon filing a complaint,
answer, motion, response or other pleadings in this Court, whichever occurs first. The obligation
to disclose any changes will be continuing throughout the pendency of this case.

In Compliance with those provisions, this Corporate Disclosure Statement is filed on behalf of:

Virtek Vision International ULC

1. Is said party a parent, subsidiary or other affiliate of a public owned corporation?

___ YES     X NO


2. Is there a publicly owned corporation, not a party to the case, that has a financial interest in
   the outcome?

___ YES     X NO

Pursuant to Fed. R. Civ. P. 7.1, Virtek Vision International ULC makes the following disclosure:

American Industrial Partners is the parent company of Gerber Scientific Inc., which is turn is the
parent corporation of Gerber Technology LLC, which is the parent corporation of Virtek Vision
International ULC. No publicly held corporation owns 10% or more of any of these companies’
stock.
  Case: 2:20-cv-02287-EAS-KAJ Doc #: 2 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 40




                                     Respectfully submitted,


                                     By:     /s/ Amy M. Johnston
                                     Amy M. Johnston (0073189)
                                     Miller, Canfield, Paddock and Stone, P.L.C.
                                     150 W. Jefferson Ave., Suite 2500
                                     Detroit, Michigan 48226
                                     (313) 963-6420
                                     johnston@millercanfield.com
                                     Attorneys for Plaintiff

Dated: May 5, 2020


                                         Of Counsel:

                                         Jacob D. Koering
                                         MILLER, CANFIELD, PADDOCK AND
                                         STONE, P.L.C.
                                         225 W. Washington Street, Suite 2600
                                         Chicago, IL 60606
                                         (312) 460-4200

                                         Gregory D. DeGrazia
                                         MILLER, CANFIELD, PADDOCK AND
                                         STONE, P.L.C.
                                         150 West Jefferson, Suite 2500
                                         Detroit, MI 48226
                                         (313) 963-6420
35286556.6\157582-00073




                                       -2-
